Citation Nr: 1126132	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's left ear hearing loss disability originated during his active service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under  38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he had exposure to in-service acoustic trauma, to include from 100 KW generators, 8 inch howitzer back blasts, RU-21 prop noise, and weapons qualification on a continual basis.  He indicated in his claim for service connection filed in August 2009 that he had noticed left ear hearing loss since March 1980, and that he sought treatment for the problem in service from 1983 to 1986 in Germany.  He urges that his left ear hearing loss is documented in the service treatment records (STRs) by an elevation in the hearing threshold of the left ear at 6000 hertz between 1978 and 1989.

The Veteran's DD 214 confirms that his military occupational specialty was a single channel radio operator for over 15 years.  His record is generally consistent with his assertions as to acoustic trauma in service.  His records reflect that he had 7 years of foreign service and he served in Germany and Southwest Asia.  He was qualified for weapons, including M-16's.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service.  

STRs include an October 1977 induction examination report, which shows that pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 LEFT 25 15 10 15 20.  At 6000 Hertz, the left ear threshold was 10 dB.

A May 1980 examination report shows that pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 LEFT 10 10 10 10 10.  At 6000 Hertz, the left ear threshold was 10 dB.

A December 1981 examination report shows that pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 LEFT 20 15 15 20 10.  At 6000 Hertz, the left ear threshold was 15 dB.

An undated examination report shows that pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 LEFT 10 10 10 10 10.  At 6000 Hertz, the left ear threshold was 10 dB.

A July 1989 examination report shows that pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 LEFT 15 15 5 15 10.  At 6000 Hertz, the left ear threshold was 25 dB.

VA treatment records dated from February 2003 through August 2010 note that the Veteran was seen for various complaints.  Treatment in 2009 was primarily for Parkinson's disease.  A June 2009 treatment record notes the Veteran's complaints of hearing problems.  A July 2009 audiology consult report notes the Veteran's complaints of hearing problems with difficulty hearing in background noise situations and needing increased television volume.  There was a subjective decline in hearing acuity over the last five years.  Tinnitus was also noted.  He reported a history of noise exposure during his military service as a radio operator and post-service as a corrections officer, retail worker and tractor trailer driver.  He stated he had a history of right shoulder weapon and handgun firearm use for civilian corrections officer and recreational use.  On examination, otoscopy and tympanograms were normal bilaterally.  Pure tone results demonstrated mild to moderate sensorineural hearing loss in the left ear.  Auditory brain stem testing was normal.  Hearing aid was recommended for the left ear only.  Speech recognition in the left ear was 92% at 70 dB and 88% at 90 dB (right masked).

A December 2009 VA examination report notes that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:

500 1000 2000 3000 4000 AVERAGE: LEFT 30 35 40 55 60 47.5

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The Veteran reported that hearing problems began in service.  He also reported tinnitus for years.  The examiner made a diagnosis as to the left ear of sensorineural hearing loss.  The examiner opined that the hearing loss in the left ear was less likely as not due to military noise exposure.  The examiner supported this opinion by noting the normal audiogram in 1989 after 11 years of service, but none at separation four years later.

The medical evidence confirms the Veteran currently has left ear hearing loss disability, as defined by VA regulation.

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds his assertions of left ear hearing loss dating back to service to be credible.  While the Veteran may have had additional post-service noise exposure, and he had no audiology examination at separation, the Board has no reason to doubt the credibility of the Veteran's statements included in his claim, those made to the examiner in December 2009 and those asserted in his September 2010 substantive appeal regarding in-service noise exposure and hearing loss in the left ear since service.  The Veteran is currently experiencing left ear hearing loss disability, as noted in the VA treatment records and examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for left ear hearing loss disability.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for left ear hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


